MEMORANDUM *
The district court’s finding that Randall Wilkin Chartier was a leader or organizer of the marijuana manufacturing operation, and therefore was not eligible for a reduced sentence under 18 U.S.C. § 3553(f), did not violate Chartier’s Sixth Amendment rights. United States v. Labrada-Bustamante, 428 F.3d 1252, 1261-62 (9th Cir.2005) (holding that the “safety valve” provision of 18 U.S.C. § 3553(f) is not unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), or Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.